NOTICE
                                      2021 IL App (5th) 190340-U
                                                                                 NOTICE
 Decision filed 12/27/21. The
                                                                      This order was filed under
 text of this decision may be
                                            NO. 5-19-0340             Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                         not precedent except in the

 Rehearing or the disposition of               IN THE                 limited circumstances allowed
 the same.                                                            under Rule 23(e)(1).


                                   APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,        )     Appeal from the
                                            )     Circuit Court of
      Plaintiff-Appellee,                   )     Jefferson County.
                                            )
v.                                          )     No. 19-CF-29
                                            )
JONATHAN BIENIEK,                           )     Honorable
                                            )     Jerry E. Crisel,
      Defendant-Appellant.                  )     Judge, presiding.
________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court.
         Justices Wharton and Vaughan concurred in the judgment.

                                             ORDER

¶1       Held: The defendant’s convictions are affirmed because the prosecutor’s remarks
               during closing argument did not improperly bolster the victim’s credibility,
               served a purpose other than to inflame the passions of the jury, and did not
               result in substantial prejudice and constitute a material factor in the
               defendant’s conviction. The defendant’s sentence is affirmed as the trial
               court did not improperly consider the victim’s age, that the defendant’s
               conduct threatened physical harm, or the court’s personal knowledge and
               beliefs regarding the psychological impact of sexual abuse on children.

¶2       Following a jury trial, the defendant was convicted of two counts of predatory

criminal sexual assault of a child (720 ILCS 5/11-1.40(a)(1) (West 2018)). He was

sentenced to two consecutive 25-year terms in the Illinois Department of Corrections

(IDOC) followed by mandatory supervised release for a period of 3 years to life. On
                                       1
appeal, the defendant contends that he was denied a fair trial because, during closing

arguments, the prosecutor improperly bolstered the victim’s credibility and made

comments designed to inflame the passions of the jury. The defendant also contends that

the trial court relied on improper factors in aggravation when sentencing him. For the

following reasons, we affirm the defendant’s convictions and sentence.

¶3                                 BACKGROUND

¶4     The defendant was charged with two counts of predatory criminal sexual assault of

a child. The charges alleged that the defendant, who was 17 years of age or older,

committed acts of sexual penetration by placing his penis in the mouth and the anus of

R.H., who was under the age of 13. The defendant is R.H.’s biological father. A summary

of the evidence produced at the defendant’s trial is as follows.

¶5     On December 6, 2018, R.H. was upset and crying at school. He was taken to the

classroom of Monica Maxey, a special education teacher who works with children who

have behavioral disorders, learning disabilities, and autism. R.H. laid down on some

cushions in the back of Maxey’s classroom and was kicking the wall and hitting the floor

with his fists. Maxey told R.H. that it would be helpful to write down why he was upset

and gave him paper and a pencil. R.H. wrote:

          “When I try to help I always get in trouble. If I keep on being bad I will

       not have Christmas. That darn tape diagram made me angry. My parents

       keep on being mean to me and my dad keep on hitting me when I am in

       trouble.”


                                             2
After seeing what R.H. had written, Maxey asked Stephanie Reynolds, R.H.’s teacher, to

take R.H. to the school nurse’s office to be checked for signs of physical abuse.

¶6     Susan Gieselman, the school nurse, checked R.H.’s body for “bumps and bruises”

but did not find any. R.H. told Gieselman and Reynolds that the defendant hit R.H. with a

spoon, picked him up by the throat, and hit him on the head. R.H. also disclosed that one

night, the defendant came home from work, went into R.H.’s room, and had “S-E-X”

with R.H. He explained that the defendant “put it in my butt.” R.H. did not provide any

further specifics. Gieselman and Reynolds did not ask R.H. any further questions and

contacted the Department of Children and Family Services (DCFS).

¶7     DCFS investigator Brian Ussery contacted Detective Bobby Wallace of the

Jefferson County Sheriff’s Office. Detective Wallace and Ussery arranged for R.H. to be

taken to the Amy Schultz Child Advocacy Center (CAC) for an interview on December

7, 2018. A recorded copy of the forensic interview was played for the jury at the

defendant’s trial.

¶8     Taylor Parker, a forensic interviewer at the CAC, interviewed R.H. During the

interview, R.H. indicated that he did not want to talk about the defendant because of “S-

E-X.” Parker asked if there was something R.H. did not like about the defendant, and

R.H. replied “S-E-X.” R.H. then told Parker that the defendant hit R.H. in the head;

spanked R.H. with a belt, spoon, and his hand; hit R.H.’s feet with a spoon and his hand;

hit R.H.’s hands when R.H. touched people; choked R.H.; and covered R.H.’s mouth,

telling him “shush, shush.” R.H. also stated that the defendant put R.H. on his bed and

that he could not breathe. In the video, R.H. demonstrated by covering his face with one
                                            3
hand and placing his other hand behind his head. R.H. stated that he had previously told

his mother about the abuse, stating that he believed his mother “was going to do

something about it, but she didn’t.” R.H. indicated that he quit telling his mother about

the abuse.

¶9     R.H. also told Parker that the defendant “keeps on putting his bad part” in R.H.’s

butt and mouth. Using a body chart of a male, R.H. identified the “bad part” as the penis.

R.H. indicated that when the defendant put his penis in R.H.’s mouth, it tasted disgusting.

R.H. further indicated that the when the defendant puts his penis in R.H.’s butt, “pee

starts to come out.” R.H. stated that he would dry the “pee” and put on new underwear.

R.H. told Parker that the incidents occurred in the shower and his bedroom. Parker asked

R.H. how this made his body feel. R.H. replied “better when [the defendant] stopped

doing it.” Parker then asked how R.H.’s body felt when the defendant “was doing that.”

R.H. replied “not happy.” Parker asked R.H. if anyone had hurt his body before, and R.H.

replied “dad.” R.H. indicated that no one else had hurt his body before.

¶ 10   After R.H.’s interview, Detective Wallace asked R.H.’s mother, Shayla Hast, to go

to the sheriff’s office for an interview. At the sheriff’s office, Detective Wallace asked

Hast to contact the defendant and request that he come to the sheriff’s office as well. Hast

complied, and the defendant responded to the sheriff’s office. After interviewing Hast,

Detective Wallace interviewed the defendant. A recorded copy of the defendant’s

interview was played for the jury.

¶ 11   At the beginning of his interview, the defendant was read his Miranda rights, and

he acknowledged that he understood those rights. Detective Wallace informed the
                                      4
defendant that R.H. had made allegations of abuse. The defendant admitted that when

R.H. gets in trouble, the defendant disciplines R.H. by swatting R.H. on the butt or

slapping his hands. The defendant denied hitting R.H. with a belt and claimed that the

belt was used to scare R.H. The defendant also denied hitting R.H. with a spoon and

claimed that the defendant “tapped” R.H. on his feet with a spoon because he was kicking

people.

¶ 12   Detective Wallace also informed the defendant that R.H. made allegations of

sexual abuse. The defendant indicated that he did not know why R.H. made those

allegations. The defendant told Detective Wallace that the defendant had caught R.H. and

a friend looking up sex on a tablet and playing “doctor.” The defendant also told

Detective Wallace that R.H. had an infection on his penis and that he and Hast had to

help R.H. “put it on there.” Detective Wallace subsequently told the defendant that R.H.

alleged that the defendant put his penis in R.H.’s mouth. The defendant denied this

allegation. Detective Wallace asked the defendant “what would even be close” to the

defendant’s penis being in R.H.’s mouth. The defendant responded by telling Detective

Wallace that R.H. used to shower with the defendant and that R.H. had walked in on the

defendant while he was changing. Detective Wallace told the defendant that R.H. also

alleged that on at least two occasions, the defendant put his penis in R.H.’s anus. The

defendant denied this allegation, and the interview subsequently ended.

¶ 13   On January 10, 2019, R.H. was examined by Dr. Kathy Swafford, a pediatrician

and expert in the field of child sexual abuse. When Dr. Swafford examined R.H., she did

not make any findings of physical or sexual abuse. Dr. Swafford confirmed, however,
                                         5
that she did not expect to make any findings of sexual abuse given the time between

R.H.’s disclosure and Dr. Swafford’s examination of R.H. Dr. Swafford testified that

typically, DNA or signs of trauma would not be present after 72 hours. Dr. Swafford

further testified that DNA or other physical evidence may be present at a maximum of

seven days, and that she would not expect any findings beyond seven days. Dr. Swafford

explained that both the anus and mouth heal quickly, and that it was not unusual to have

no physical findings of anal or oral penetration. Dr. Swafford stated that even if there was

enough trauma to cause bleeding or pain, no physical findings may be present if the

examination occurred outside the “immediate period.” Dr. Swafford’s examination of

R.H. occurred 35 days after R.H.’s disclosure on December 6, 2018.

¶ 14   R.H. testified that he felt uncomfortable when he was hit by the defendant. When

asked if the defendant did anything else to make R.H. uncomfortable, R.H. replied that

the defendant was “doing a really bad thing” to R.H. He stated that the defendant “was

putting his bad part” in R.H.’s mouth and butt. R.H. further testified that when the

defendant did this, “pee” came out of the defendant’s body. R.H. indicated that the

incidents occurred in his bedroom and the bathtub and that he did not tell his mother

about the incidents. R.H. testified that he knew what sex was because he had previously

heard his mother and the defendant having sex. R.H. further testified that he had seen

videos of sex on his friend’s tablet.

¶ 15   The defendant testified that the week R.H. disclosed the alleged abuse, R.H. had

been in trouble at school. The defendant stated that he and Hast told R.H. that he would

be kicked off the basketball team if he did not improve at school. They also told R.H. that
                                             6
Santa Claus may not come for Christmas if he continued behaving badly. The defendant

denied that he choked or “excessively beat” R.H. The defendant admitted, however, that

he was a strict parent and hard on R.H. Throughout his testimony, the defendant denied

sexually abusing R.H.

¶ 16   The jury found the defendant guilty of both counts of predatory criminal sexual

assault of a child. The defendant did not file a posttrial motion. At sentencing, the parties

presented evidence in aggravation and mitigation. After hearing the evidence and

arguments from the parties, the trial court found the following factors in aggravation

applied to the defendant’s sentence: (1) the defendant’s conduct caused or threatened to

cause serious harm, (2) the need for deterrence, and (3) the defendant held a position of

trust or supervision. In mitigation, the trial court found that the defendant lacked a

criminal history, noting that it was “practically nonexistent.” The trial court also

considered the defendant’s service in the United States Navy. The trial court sentenced

the defendant to two consecutive 25-year terms in IDOC followed by mandatory

supervised release for a period of 3 years to life. The defendant was ordered to pay

restitution for R.H.’s counseling. The defendant did not file a postsentencing motion.

This appeal follows.

¶ 17                                 ANALYSIS

¶ 18                          I. Prosecutorial Misconduct

¶ 19   The defendant contends that the prosecutor made several improper remarks during

closing argument that deprived him of a fair trial by improperly bolstering R.H.’s

credibility and making arguments designed to inflame the passions of the jury. The
                                        7
defendant did not, however, object to the prosecutor’s allegedly improper remarks during

trial or challenge the remarks in a posttrial motion. Accordingly, the defendant’s claims

are reviewable only for plain error.

¶ 20   The plain error doctrine allows this court to review unpreserved errors when either

the evidence is close, regardless of the seriousness of the error, or the error is serious,

regardless of the closeness of the evidence. People v. Holmon, 2019 IL App (5th)

160207, ¶ 46. The first prong of the plain error analysis is applicable when the evidence

is so closely balanced that the claimed errors alone were sufficient to tip the scales of

justice against the defendant. Holmon, 2019 IL App (5th) 160207, ¶ 46. The second

prong is applicable when any of the claimed errors were so serious that they undermined

the fairness of the defendant’s trial or the integrity of the judicial process. Holmon, 2019

IL App (5th) 160207, ¶ 46. Under either prong, the burden of persuasion lies with the

defendant. People v. Herron, 215 Ill. 2d 167, 187 (2005). The first step in plain error

analysis, however, is to determine whether error occurred at all. People v. Piatkowski,

225 Ill. 2d 551, 565 (2007).

¶ 21   Generally, prosecutors enjoy considerable latitude in closing argument. Holmon,

2019 IL App (5th) 160207, ¶ 49. A defendant seeking the reversal of his or her conviction

based upon improper remarks made during closing argument faces a difficult burden.

Holmon, 2019 IL App (5th) 160207, ¶ 48. In reviewing a prosecutor’s challenged

remarks, the reviewing court asks whether the challenged remarks engender substantial

prejudice against the defendant such that it is impossible to say whether or not the guilty

verdict resulted from the improper remarks. People v. Gutierrez, 402 Ill. App. 3d 866,
                                          8
895 (2010). Reversal is only warranted if the prosecutor’s remarks resulted in substantial

prejudice to the defendant and constituted a material factor in the defendant’s conviction.

Gutierrez, 402 Ill. App. 3d at 895. The challenged remarks must be considered in the

context of closing argument as a whole. Holmon, 2019 IL App (5th) 160207, ¶ 51.

¶ 22   Before we address the defendant’s challenges to the prosecuting attorney’s closing

argument, we believe a brief overview of the defendant’s theory of the case is helpful to

provide context for our analysis. In opening statement, defense counsel told the jury that

the State would not present DNA or physical evidence linking the defendant to a crime.

Defense counsel stated that the jury would not hear any evidence, other than R.H.’s

testimony, that suggested the defendant committed a crime. Defense counsel also told the

jury that counsel would point out questionable facts and statements made by R.H., and

that “when a story doesn’t add up, it means the truth wasn’t part of the equation.”

Defense counsel characterized the case as a “classic case of he said, he said.”

¶ 23   Throughout the State’s case in chief, defense counsel questioned the State’s

witnesses regarding the lack of findings of physical and sexual abuse. Defense counsel

cross-examined R.H. about being punished by the defendant for getting in trouble at

school and about lying. In his testimony, the defendant testified that R.H. had behavioral

issues and got in trouble for lying. The defendant further testified that R.H. was having

behavioral issues the week he disclosed the alleged abuse. The defendant indicated that

he and Hast had threatened to kick R.H. off the basketball team and that Santa Claus

would not come if R.H. continued misbehaving. With this context in mind, we turn to the

defendant’s challenges to the prosecutor’s remarks.
                                             9
¶ 24                            A. Improper Bolstering

¶ 25   “ ‘The hallmark of improper bolstering involves an expression of a prosecutor’s

personal belief in the credibility of a witness.’ ” People v. Miller, 2020 IL App (1st)

163304, ¶ 51 (quoting People v. Phagan, 2019 IL App (1st) 153031, ¶ 67). Prosecutors

are allowed to comment on the evidence and reasonable inferences from the evidence,

including a defendant’s credibility or the credibility of the defense’s theory of the case.

People v. Williams, 2015 IL App (1st) 122745, ¶ 12. Prosecutors may not, however,

vouch for the credibility of a government witness or use the credibility of the state’s

attorney’s office to bolster a witness’s testimony. Williams, 2015 IL App (1st) 122745,

¶ 12. A prosecutor may reflect upon a witness’s credibility if it is based on facts in the

record or inferences fairly drawn from those facts, or if they are invited responses to the

comments made in the defendant’s closing argument. People v. Robinson, 254 Ill. App.

3d 906, 919 (1993).

¶ 26   The defendant alleges that numerous remarks made during the prosecutor’s

closing argument were improper. The first three challenged remarks are as follows:

            “The defense is going to have you believe that this kid is such a

       deceitful, mastermind of lying that he could not only tell you that dad is

       doing this but give you details. He’s that evil genius.”

            “How is it that [R.H.] has those details that the Defendant corroborates

       if he’s not telling the truth? Because he is.”

            “[R.H.] came in here like a champ and told you what that man did to

       him, and you may consider that as evidence.”
                                           10
These remarks, however, were neither expressions of personal opinion regarding R.H.’s

credibility nor references to, or invocations of, the integrity of the state’s attorney’s

office. Further, nothing about these remarks can be construed as some implication that

the prosecutor believed R.H. was credible based on the prosecutor’s personal knowledge

or that R.H.’s testimony had the approval of the state’s attorney’s office. Thus, we do not

find that these remarks constituted improper bolstering.

¶ 27   The next alleged improper remark is:

       “And it is no wonder that 35 days later she found nothing. Don’t hold that

       against [R.H.] [R.H.] is not the decision maker in this. He can’t get himself

       there. And it sounded like everyone thought from the report, when he’s

       talking about his father’s new job, which was back in August, September,

       he discloses in December, the assumption was the abuse was long enough

       ago that we’re still not going to find anything. You know, had they even

       taken him within that 24 hours, no one bothered to ask [R.H.] when the

       abuse occurred. Perhaps it had already been past that 72, and they still

       wouldn’t have found anything. Don’t hold that against [R.H.] Hold that

       against the adults who don’t ask the right questions.”

Like the previous challenged remarks, this remark was not an expression of personal

opinion regarding R.H.’s credibility, nor a reference to or invocation of the integrity of

the state’s attorney’s office. Rather, the prosecutor’s remark was based upon the

testimony of Dr. Swafford and directed at the defendant’s theory of the case, which relied

in part on the lack of physical findings of sexual abuse. By telling the jury not to hold the
                                             11
lack of physical findings against R.H., the prosecutor was not vouching for R.H.’s

credibility. The prosecutor was arguing that R.H.’s testimony was sufficient to convict

the defendant and that physical findings were not required. Indeed, the prosecutor’s

remark was prefaced by the prosecutor stating: “When you get those jury instructions,

*** you are not going to get anything that says to convict [the defendant] you have to

have physical findings.” Thus, we do not find that this challenged remark constituted

improper bolstering.

¶ 28   The final comment challenged by the defendant is:

       “[Defense counsel] asked [R.H.] did you tell your mom about the physical

       and sexual abuse, and [R.H.] said no. He didn’t ask it right. Did you tell

       [R.H.] or—did you tell your mom about the physical and sexual abuse prior

       to today? Why is that important? We don’t know what [R.H.] was thinking

       when he answered the question as to when. [R.H.] didn’t tell his mom on

       this occasion that dad did it. That came through the school, DCFS and

       Bobby Wallace. He asked him did you tell her about the sexual and

       physical abuse? No. But we have no idea what [R.H.] was thinking at the

       time, and I submit that he was thinking this time did I tell her. This time did

       he tell her. He didn’t ask [R.H.] the right question. He got on to Taylor

       Parker for not asking the right question. He didn’t ask the right question.”

This remark was made during the prosecutor’s rebuttal closing argument and was made

in direct response to the defendant’s closing argument where counsel attempted to

discredit R.H.’s testimony. Defense counsel had argued that R.H. made an inconsistent
                                         12
statement about whether he told his mother about the alleged abuse. In his CAC

interview, R.H. indicated that he told his mother about the alleged abuse but also said he

quit telling her about the abuse. At trial, R.H. testified that he told his mother that the

defendant was hitting R.H., but not about “S-E-X.” In the defendant’s closing argument,

defense counsel contended that this alleged inconsistency tainted R.H.’s testimony. The

prosecutor’s challenged remark was made in an attempt to explain the alleged

inconsistency, and thus, not improper. Finally, this remark was neither an expression of

personal opinion nor a reference to, or invocation of, the integrity of the state’s attorney’s

office. Thus, we do not find that the prosecutor improperly bolstered R.H.’s credibility by

making the foregoing argument.

¶ 29                     B. Inflaming the Passions of the Jury

¶ 30   The defendant also argues that the prosecutor made numerous arguments which

only served to inflame the passions of the jury. Although prosecutors are afforded wide

latitude, closing arguments must serve a purpose beyond inflaming the emotions of the

jury. People v. Darr, 2018 IL App (3d) 150562, ¶ 71. Inflaming the passions of the jury

is not directly barred so long as any commentary that does so serves a different, proper

purpose. Darr, 2018 IL App (3d) 150562, ¶ 71.

¶ 31   The first remark the defendant argues improperly inflamed the passions of the jury

is:

            “Imagine if I asked you to come out in the hallway with me and tell

       me your sex life? Does that make you a little uneasy, a littel [sic]

       embarrassed, a little tense? What if I said take that stand right there and tell
                                             13
       all of us your sex life? Would you all feel uncomfortable? Would you want

       to do that? Imagine that it’s not sex with someone you know but someone

       who has assaulted you. Come tell all of us that. Tell them how they violated

       your body. Now imagine that person is someone you trusted, and you are

       an eight-year-old boy, and you have been asked to come in here in front of

       a room full of strangers and tell dad put his penis in your anus, that he puts

       his penis in your mouth. I don’t know many adults that could do that, but

       [R.H.] did because it’s important to him. It’s important that you know what

       dad did to him.”

¶ 32   The prosecutor’s comment here is similar to a prosecutorial comment made during

closing argument in People v. Darr, 2018 IL App (3d) 150562. In Darr, the prosecutor

stated, “ ‘You put your eyes in the eyes of a young child and imagine, as she told us,

imagine what it was like to be subjected to the actions that she was subjected to.’ ” Darr,

2018 IL App (3d) 150562, ¶ 70. The Third District, in Darr, found that this comment was

permissible because it served a purpose other than to inflame the passions of the jury.

Darr, 2018 IL App (3d) 150562, ¶ 72. There, the victim was the only direct witness to the

defendant’s conduct, and the State had to rely on circumstantial evidence to corroborate

the victim’s story. Darr, 2018 IL App (3d) 150562, ¶ 72. As part of their strategy, the

State introduced evidence that others had noticed a marked difference in the victim’s

personality from the time the victim was a young child to the time the victim was a

teenager, a period that roughly correlated to the defendant’s crimes. Darr, 2018 IL App

(3d) 150562, ¶ 72. The Third District explained that “[i]n asking the jury to put
                                       14
themselves in [the victim]’s shoes, the State was evoking the inference that being the

victim of repeated sexual abuse would explain why [the victim] transformed from being

outgoing to withdrawn.” Darr, 2018 IL App (3d) 150562, ¶ 72.

¶ 33      Here, R.H. was the only direct witness to the defendant’s conduct. During the trial,

the defense aimed to discredit R.H. and show that R.H. was not being truthful about the

allegations of sexual abuse. The prosecutor’s remark countered the defendant’s position

and highlighted the difficulties R.H. faced in disclosing the sexual abuse perpetrated by

his biological father and then testifying about the abuse in court. Thus, the prosecutor’s

remark served a proper purpose beyond inflaming the passions of the jury.

¶ 34      The next remark the defendant challenges is:

          “He was lying to his parents about getting in trouble at school, to his dad.

          Why? Because he knew what was coming. It was physical and sexual

          abuse. That’s what he was facing when he went home if he got in trouble at

          school.”

The defendant argues that this remark only served to inflame the passions of the jury

because it misstated the evidence in that no evidence was presented at trial that the

alleged sexual abuse was a form of punishment. While it is improper for a prosecutor to

misstate the evidence, a prosecutor’s misstatement does not necessarily require a new

trial. People v. Jackson, 2012 IL App (1st) 102035, ¶ 18. Indeed, reversal is only

warranted if the prosecutor’s remarks resulted in substantial prejudice to the defendant

and constituted a material factor in the defendant’s conviction. Gutierrez, 402 Ill. App. 3d

at 895.
                                               15
¶ 35   Although the evidence at trial did not establish that the defendant sexually abused

R.H. as a form of punishment, the prosecutor’s misstatement was isolated. The

challenged remark was followed up by the prosecutor arguing:

       “This child is acting out, and he wants you to believe that because of those

       behavioral issues, that is crazy. I can’t imagine what this child was living

       through, and now he has to go home to physical and sexual abuse and have

       no issues with acting out. That is unheard of.”

Viewing the challenged remark in context of the closing argument as a whole, the

prosecutor’s overarching argument was that R.H.’s issues stemmed from the physical and

sexual abuse inflicted upon him by the defendant, not that the defendant sexually abused

R.H. as a form of punishment. Thus, we find that its effect was de minimis and did not

constitute a material factor in the defendant’s conviction.

¶ 36   The final remark the defendant claims to have inflamed the passions of the jury,

with emphasis on the challenged portion, is as follows:

       “What makes sense is that we have a little boy who doesn’t even know that

       man until he’s five. A man that the mother had to track down. A man that

       refused to acknowledge his son until a paternity test was done.” (Emphasis

       added.)

The defendant argues that this remark “did not shed light on any of the issues to be

determined, but instead was used to appeal to the emotions of the jury by characterizing

[the defendant] as a man who did not want to take care of his obligations as a parent.”

But again, the challenged remark must be viewed in context of closing argument as a
                                        16
whole. Here, the prosecutor was arguing why the defendant’s theory did not make sense.

The prosecutor highlighted the fact that R.H. did not know the defendant until R.H. was

five years old. The challenged portion of the prosecutor’s argument was based on the

evidence presented at trial and provided context for why R.H. did not know the defendant

until R.H. was five years old. Therefore, we find that the challenged remark served a

purpose other than to inflame the passions of the jury.

¶ 37                     C. Ineffective Assistance of Counsel

¶ 38   The defendant also argues that he was denied effective assistance of counsel

because defense counsel failed to object to the prosecutor’s allegedly improper remarks.

To demonstrate ineffective assistance of counsel, a defendant must show that his

counsel’s performance fell below an objective standard of reasonableness, and that, but

for counsel’s deficient performance, there is a reasonable probability the outcome of the

proceedings would have been different. Strickland v. Washington, 466 U.S. 668, 687

(1984). If a defendant cannot satisfy both prongs of this test, the claim must fail.

Strickland, 466 U.S. at 697. The showing of Strickland prejudice is similar to the

prejudice required for a prosecutor’s improper remarks because the defendant must show

“that real justice was denied or that the verdict resulted from counsel’s failure to object.”

People v. Perry, 224 Ill. 2d 312, 347 (2007). Because we have already determined that

the defendant is not entitled to a new trial based on the challenged remarks, the defendant

cannot show that counsel’s failure to object caused the type of prejudice Strickland

requires. See Perry, 224 Ill. 2d at 350.


                                             17
¶ 39                  II. Consideration of Factors at Sentencing

¶ 40   The defendant contends that the trial court relied on the following improper factors

in aggravation when fashioning the defendant’s sentence: (1) R.H.’s age, (2) the physical

harm endured by R.H., and (3) the court’s personal knowledge and beliefs regarding the

psychological impact of sexual abuse on children. As with his claim of prosecutorial

misconduct, the defendant failed to preserve this issue for appellate review by failing to

object or by filing a postsentencing motion. Thus, his claims of sentencing error are

reviewable only for plain error.

¶ 41   The plain error doctrine allows a reviewing court to consider unpreserved error at

sentencing when a clear and obvious error occurred and (1) the evidence at the sentencing

hearing was closely balanced, or (2) the error was so egregious as to deny the defendant a

fair sentencing hearing. People v. Hillier, 237 Ill. 2d 539, 545 (2010). Under either prong,

the defendant bears the burden of persuasion. Hillier, 237 Ill. 2d at 545. First, we must

determine whether error occurred at all. People v. Johnson, 347 Ill. App. 3d 570, 574

(2004).

¶ 42   Whether the trial court relied upon an improper factor when imposing sentence

ultimately presents a question of law subject to de novo review. People v. Cervantes,

2014 IL App (3d) 120745, ¶ 44. When considering this question, a reviewing court

should consider the record as a whole, rather than focusing on a few words or statements

by the trial court. People v. Dowding, 388 Ill. App. 3d 936, 943 (2009). An isolated

remark, although improper, does not necessarily require that the defendant be

resentenced. Cervantes, 2014 IL App (3d) 120745, ¶ 44. Rather, the defendant must show
                                          18
that the trial court relied on the improper sentencing factor when imposing sentence.

Dowding, 388 Ill. App. 3d at 943. Remand for resentencing is only necessary where a

reviewing court is unable to determine the weight given to an improperly considered

factor. People v. Newlin, 2014 IL App (5th) 120518, ¶ 23. If it can be determined from

the record that the weight placed upon the improperly considered aggravating factor was

insignificant and did not lead to a greater sentence, remand is not necessary. Newlin,

2014 IL App (5th) 120518, ¶ 23.

¶ 43   Before addressing the defendant’s sentencing arguments, we note that the

defendant was convicted of two counts of predatory criminal sexual assault of a child

(720 ILCS 5/11-1.40(a)(1) (West 2018)). Each count carried a range of punishment of 6

to 60 years in IDOC. See 720 ILCS 5/11-1.40(b)(1) (West 2018). The defendant was also

subject to mandatory consecutive sentencing. See 730 ILCS 5/5-8-4(d)(2) (West 2018).

Thus, the defendant’s sentencing range was 12 to 120 years in IDOC. The trial court

sentenced the defendant to consecutive 25-year terms for a total of 50 years—70 years

below the maximum term allowed. Consequently, the defendant’s sentence is well within

the statutory limits and is presumptively valid.

¶ 44           A. The Trial Court’s Consideration of the Victim’s Age

¶ 45   The defendant argues that the trial court improperly considered R.H.’s age during

the sentencing hearing because R.H.’s age was inherent in the offenses, resulting in a

double enhancement. As a general rule, a factor that is inherent in the offense for which a

defendant has been convicted cannot also be used as an aggravating factor in determining

the defendant’s sentence. People v. Bunning, 2018 IL App (5th) 150114, ¶ 15. Stated
                                         19
another way, a single factor cannot be used both as an element of an offense and as a

basis for imposing a harsher sentence than might otherwise have been imposed. People v.

Phelps, 211 Ill. 2d 1, 11-12 (2004). The rationale for this prohibition against “double

enhancement” is based upon the assumption that our legislature considered the factors

inherent in an offense when designating the range of punishment. Bunning, 2018 IL App

(5th) 150114, ¶ 15. The rule that a trial court may not consider a factor inherent in the

offense should not be applied rigidly because sound public policy demands that a

sentence be varied according to the circumstances of the offense. Bunning, 2018 IL App

(5th) 150114, ¶ 15.

¶ 46   At sentencing, the trial court made references to R.H. being a young child. The

defendant argues that these references to R.H.’s young age made it clear that the trial

court was relying on R.H.’s age as an aggravating factor. We disagree.

¶ 47   Trial courts are not required to refrain from any mention of sentencing factors that

constitute the elements of an offense. People v. Sauseda, 2016 IL App (1st) 140134, ¶ 15.

Thus, the trial court may consider whether the victim was “particularly young” even

though the victim’s age is an element of the offense for which the defendant was

convicted. People v. Thurmond, 317 Ill. App. 3d 1133, 1144-45 (2000). As the court in

Sauseda explained:

       “Sentencing hearings do not occur in a vacuum, and the duty to impose a

       fair sentence entails an explanation of the court's reasoning in the context of

       the offenses of which a defendant has been convicted. A fair sentence is not

       just the product of mechanically tallying factors in aggravation and
                                       20
       mitigation and calculating the result. Indeed, a sentencing hearing is likely

       the only opportunity a court has to communicate its views regarding the

       defendant’s conduct and thus we do not agree that a trial judge’s

       commentary on the nature and circumstances of a defendant’s crimes

       necessarily results in improperly using elements of the offense as factors in

       aggravation.” Sauseda, 2016 IL App (1st) 140134, ¶ 15.

¶ 48   Here, the record shows that R.H. was eight years old, and thus a young child.

Although predatory criminal sexual assault of a child will, by definition, always involve a

victim under the age of 13, the fact that R.H. was a young child was inherent in the

circumstances of the defendant’s crimes. Based upon our review of the record, the trial

court did not specifically find that R.H.’s age was a factor in aggravation or that the

defendant should receive a lengthier sentence because of R.H.’s young age. Rather, the

record shows that trial court referred to R.H.’s young age because it was relevant to the

nature and circumstances of the case. Thus, we do not find that the trial court improperly

considered R.H.’s age as an aggravating factor resulting in a double enhancement.

¶ 49             B. The Trial Court’s Consideration of Physical Harm

¶ 50    Similarly, the defendant argues that the trial court improperly considered the

physical harm endured by R.H. as a factor in aggravation because no evidence of physical

harm was presented at trial or sentencing beyond the harm inherent in the charge of

predatory criminal sexual assault of a child. We disagree.

¶ 51   When considering whether the defendant’s conduct caused or threatened serious

harm, the trial court stated:
                                            21
            “I do find that the Defendant’s conduct caused or threatened serious

       harm. I believe that—and this is what the jury has ruled—that the child was

       molested, and that I think these acts would—particularly of such a young

       child would cause emotional harm, um, or threaten emotional harm, and

       threaten mental harm and would also threaten physical harm. I mean, I am

       guessing there was. I can’t imagine this without there being some physical

       harm, at least threatened. There was testimony to that effect from the child

       as well. So, the Court would make that finding.”

¶ 52   This court has previously observed that many cases have held that the

psychological harm inflicted upon a child victim may be considered as a proper factor in

aggravation. Bunning, 2018 IL App (5th) 150114, ¶ 18. If the trial court may consider the

psychological harm inflicted upon a child as a factor in aggravation, we see no reason

why the trial court may not consider the physical harm inflicted upon a child victim as

well. We note that physical harm is not an element of the offense of predatory criminal

sexual assault of a child as charged in this case. See 720 ILCS 5/11-1.40(a)(1) (West

2018). Physical harm may also not be present in every case depending on the act of

penetration alleged and the circumstances of the offense. Thus, we do not believe it is

improper for a trial court to consider, as was done in this case, that the defendant’s

conduct at least threatened harm.

¶ 53   Here, the evidence presented at trial showed that the defendant’s conduct at least

threatened physical harm. In his CAC interview, R.H. told Parker that his body felt better

when the defendant “stopped doing it.” R.H. also told Parker that his body felt “not
                                        22
happy” when the defendant was sexually abusing R.H. During his testimony, R.H.

indicated that the sexual abuse made him uncomfortable. Thus, there was some basis in

the record for the trial court’s finding that the defendant’s conduct at least threatened

physical harm.

¶ 54   Even if we were to accept the defendant’s argument that the trial court improperly

considered the threat of physical harm, remand would not be necessary. The trial court

found that the defendant’s conduct threatened both psychological and physical harm. In

his brief, the defendant concedes that he is not disputing the trial court’s finding as to the

threatened psychological harm. Reviewing the sentencing proceedings as a whole, we

find that the trial court’s passing reference to the threat of physical harm was de minimis

compared to its consideration of the potential psychological harm suffered by R.H.

Indeed, the record shows that the trial court was more concerned with the potential long-

term effects that the defendant’s conduct would have on R.H. than any threatened

physical harm. As we have previously acknowledged, the defendant was sentenced well

below the maximum term allowed by statute. The trial court also considered multiple

factors in aggravation and mitigation before sentencing the defendant. Thus, we cannot

find that the defendant’s sentence would have been any different absent the trial court’s

finding that the defendant’s conduct at least threatened physical harm.

¶ 55      C. The Trial Court’s Reliance on Personal Knowledge and Beliefs

¶ 56   Finally, the defendant contends that the trial court improperly relied upon its

personal knowledge and beliefs concerning the psychological impact of sexual abuse on


                                             23
children when fashioning the defendant’s sentence. The defendant challenges the

following statements made by the trial court:

            “Um, I look at things like this, particularly where the child was a

       member of the family and being abused in this way, and, uh, I think of the

       effect, the long-term effect that this is likely to have on this child. I’m not a

       psychiatrist. I don’t know but I can only imagine. Just from my life

       experience in having raised children, and having been around kids and

       seeing them grow up, I can only imagine.

            It puts me in mind of something somebody said recently when

       considering how a particular act can affect the future, and this is what was

       said. You can count how many seeds are in an apple but you can’t count

       how many apples are in a seed. So with every one of these things that’s

       happened to this child, who knows what the bad effects are going to be

       down the road. It can only—you can only guess. You can only just, um,

       think of it in the darkest of terms.”

¶ 57   The defendant argues that the trial court relied on its experience as a parent to

speculate about the long-term impact of the offense on R.H. and had personal beliefs as

to what those effects would be. It is well settled that a determination made by the trial

court based upon private investigation or private knowledge, untested by cross-

examination or the rules of evidence, constitutes a denial of due process. People v.

Dameron, 196 Ill. 2d 156, 171-72 (2001). A trial court’s sentencing decision, however,

need not be divorced from the court’s own background and experience in life. See People
                                          24
v. Tye, 141 Ill. 2d 1, 23 (1990). “Indeed, it is precisely that experience that grounds the

decision in a particular case in the value system of the community.” Tye, 141 Ill. 2d at 23.

In rendering a sentence, the trial court is presumed to have relied upon only competent

and reliable evidence. People v. Griffith, 158 Ill. 2d 476, 497 (1994). It is the defendant’s

burden to overcome this presumption. Griffith, 158 Ill. 2d at 497.

¶ 58   Here, the defendant has not overcome this presumption. The record does not show

that the trial court conducted its own investigation, such as consulting outside sources.

See Dameron, 196 Ill. 2d at 172-79 (remanding for new sentencing hearing because the

record showed that the trial court considered and gave weight to a social sciences book

and sentencing comments made by the judge’s father, another circuit judge, regarding a

murder case bearing a “substantial resemblance” to the defendant’s case); Cervantes,

2014 IL App (3d) 120745, ¶¶ 45-47 (finding the trial court’s consideration of life

expectancy tables during sentencing improper when neither party introduced evidence of

the life expectancy tables or asked the court to consider the defendant’s life expectancy).

The record does not show that the trial court possessed or employed personal knowledge

regarding the specific facts of the defendant’s case when imposing sentence. See People

v. Wallenberg, 24 Ill. 2d 350, 353-54 (1962) (remanding for new trial because when

rendering a guilty verdict, the trial court considered matters that were not in evidence but

were based on the trial court’s private knowledge).

¶ 59   Here, the defendant has not shown, and the record does not reveal, that the trial

court relied on any private investigation or personal knowledge of the defendant’s case.

Accordingly, we do not find that the defendant was denied a fair sentencing hearing.
                                         25
Rather, the trial court merely reflected on its own experience as a parent when

considering the potential psychological harm that R.H. may suffer as a result of the

defendant’s conduct.

¶ 60   For the foregoing reasons we affirm the defendant’s convictions and sentence.



¶ 61   Affirmed.




                                           26